1

2

3

4

5
                           UNITED STATES DISTRICT COURT
6
                                     DISTRICT OF NEVADA
7

8    JOHNNY WILLIAM JOHNSON, III,                        3:18-cv-00496-LRH-WGC
9           Petitioner,
                                                         ORDER
10   vs.
11
     WARDEN GITTERE, et al,
12
            Respondents.
13

14          Respondents’ motion for an enlargement of time (ECF No. 16) is GRANTED, and the time
15   for respondents to file a response to the petition is extended up to and including August 13, 2019.
16

17          DATED this 3rd day of June, 2019.
18

19                                                        ________________________________
                                                          LARRY R. HICKS
20                                                        UNITED STATES DISTRICT JUDGE

21

22

23

24

25

26

27

28

                                                     1
